213 Ga. 742 (1958)
101 S.E.2d 714
MORGAN COUNTY
v.
CRAIG.
19896.
Supreme Court of Georgia.
Argued November 12, 1957.
Decided January 10, 1958.
Kay Tipton, Erwin, Nix, Birchmore & Epting, for plaintiff in error.
A. Felton Jenkins, Rupert A. Brown, contra.
DUCKWORTH, Chief Justice.
To the claim for workmen's compensation by one of its employees, the County of Morgan filed its motion to dismiss, asserting that the Workmen's Compensation Act (Ga. L. 1920, p. 167), as amended by the 1943 act (Ga. L. 1943, p. 401), offended and offends Art. 7, Sec. 6, Par. 2, of the Constitution of 1877; and that there has been no re-enactment of the workmen's compensation law in so far as counties generally, or Morgan County in particular, are concerned, subsequent to the adoption of the Constitution of 1945.
That the 1920 act, supra, was unconstitutional, as applied to *743 counties, was held and settled by the decision of this court in Floyd County v. Scoggins, 164 Ga. 485 (139 S.E. 11, 53 A. L. R. 1286). This ruling was applied and followed in Murphy v. Constitution Indemnity Co., 172 Ga. 378 (157 S.E. 471). The 1943 amendment, supra, was also held unconstitutional by this court in Kelley v. County of Newton, 198 Ga. 483 (32 S.E.2d 99). Therefore, the abortive attempt in the motion to again present for decision these questions that had been finally and conclusively put at rest by the decisions of this court, raised no question that the Court of Appeals cannot promptly dispose of by applying those decisions of this court, and, hence, no constitutional question is involved. The further portion of the motion asserting the nonexistence of any law subjecting Morgan County to the workmen's compensation law is clearly within the jurisdiction of the Court of Appeals. The Court of Appeals and not the Supreme Court has jurisdiction of the writ of error.
Transferred to the Court of Appeals. All the Justices concur.